Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Richard Turner, Appellant                              Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 13F0329-
 No. 06-15-00221-CR          v.                         102). Opinion delivered by Justice Burgess,
                                                        Chief Justice Morriss and Justice Moseley
 The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Richard Turner
was convicted of aggravated assault with a deadly weapon and to reflect that this is a second degree
offense. As modified, the judgment of the trial court is affirmed.
       We further order that the appellant, Richard Turner, pay all costs of this appeal.




                                                       RENDERED DECEMBER 2, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk